—In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the City of Yonkers, dated March 30, 1993, which granted the application of the intervenor-respondent for three variances on commercial property adjacent to the property of the petitioner, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Silverman, J.), entered July 1,1994, which denied the petition.
Ordered that the judgment is affirmed, with one bill of costs to the respondents-respondents and intervenor-respondent appearing separately and filing separate briefs.
Contrary to the petitioner’s contentions, the respondent Zoning Board of Appeals of the City of Yonkers did not act in an arbitrary and capricious manner in granting the variances to the intervenor-respondent (see, Conley v Town of Brookhaven Zoning Bd. of Appeals, 40 NY2d 309). Rather, given the irregular size of the buildable area of the property which is traversed by a brook, and in light of the other evidence adduced by the intervenor-respondent before the Zoning Board of Appeals, including a detailed economic feasibility study and a traffic study, it is clear that the determination granting the variances *433is supported by substantial evidence and has a rational basis (see, Matter of Fuhst v Foley, 45 NY2d 441; Matter of Malhotra v Town of Brookhaven, 185 AD2d 817).
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Balletta, J. P., Miller, O’Brien and Sullivan, JJ., concur.